El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En este caso flay una moción de desestimación basada en que no tenemos jurisdicción sobre el caso en apelación, y en que ésta es frívola.
Ante la corte municipal de Vega Baja se siguió un caso, en desahucio, siendo el demandante Pablo Eguia, y la de-*923mandada Carmen Meléndez, a quien representó sn apoderado Manuel Marchan. En el litigio la demandada contestó, negó ios hechos esenciales, alegó ser dueña de la finca, y tener radicada nna demanda sobre inexistencia de contrato, y opo-sición a información posesoria. La corte municipal dictó sentencia declarando con lngar la demanda, en fecha 9 de abril de 1929. El 26 de los mismos mes y año, la demandada acudió a la corte pidiendo reconsideración de la sentencia, que le fué denegada. T en 25 de septiembre de 1929, pre-sentó ante la Corte de Distrito de San Juan una petición de certiorari, alegando esos hechos, y que la corte inferior había cometido varios errores, por existir conflicto de título, ser insuficiente la prueba del demandante, y aparecer de un ex-pediente posesorio que Pablo Eguia había manifestado que adquirió la finca por venta con pacto de retro; y que la acción entablada era ilegal; y ser nula la sentencia por no describirse en ella la finca objeto de la acción; y que es nula la resolución de la corte en cuanto a la moción de recon-sideración. Alegó asimismo que la corte dictó orden de lanzamiento de la peticionaria, y tal orden fué ejecutada por el márshal en 23 de septiembre de 1929. Y en la misma fecha, presentó moción para que se le declarara insolvente, y litigar en ese concepto.
Pablo Eguia formuló excepción y oposición al certiorari, alegando que por medio de tal procedimiento se intentaba la revisión de cuestiones de hecho y de prueba, y que el medio sería la apelación; y que la petición no tiene finalidad prác-tica ya que se trata de una sentencia firme y ejecutada.
La corte de distrito de San Juan dictó su sentencia en 8 de octubre de 1929, declarando sin lugar la petición de certiorari, y anulando el auto original. En la opinión que se une a la sentencia la corte dice que en este caso la peticio-naria intenta que se revise la evidencia que ya apreció el juez inferior, y ése no es el fin legal del certiorari; que la parte tuvo el derecho de apelar, y no lo hizo; y que cuando' *924se pidió el auto de certiorari, ya la sentencia se había ejecutado.
Apeló la peticionaria. Y ahora la parte apelada nos pide que desestimemos el recurso, porque la apelación se radicó ol 2 de enero de 1930 y la transcripción el 28 de febrero siguiente; y por ser frívola la apelación. A la moción se opuso la apelante.
En pocos casos se puede percibir más claramente la fri-volidad de la apelación. El recurso intentado va, en realidad, a atacar la apreciación de la prueba que por la corte municipal se hizo; y a pretender sustituir con un procedimiento extraordinario el recurso de apelación que la parte no utilizó; teniéndolo, no lo ejercitó.
De los autos aparece que la sentencia de la corte municipal en el caso de desahucio de que se trata, fué registrada en 9 de abril de 1929; que se presentó por Carmen Meléndez una moción de reconsideración y de nulidad de sentencia, en fecha 26 de abril del mismo año; y que la orden de ejecución se dictó en 14 de mayo de 1929, y se dictó otra de lanzamiento en 20 de septiembre de 1929, que fué ejecutada por el márshal en 23 de los mismos mes y año. La demandada no apeló de la sentencia.
Hemos sostenido, de acuerdo con la jurisprudencia cons-tante e invariable que el certiorari clásico no se da más que en cuestiones de jurisdicción, o de procedimiento. Agostini v Corte Municipal, 33 D.P.R. 817, Del Toro v. Corte Municipal, 16 D.P.R. 93, y otros. Y asimismo:
(a) que el recurso de certiorari no se da como una sus-titución del de apelación o del de error. Montalvo v. Soto Nussa, 20 D.P.R. 380; Del Toro v. Corte Municipal, supra.
(ó) que el recurso de certiorari no procede cuando el peticionario tiene remedio ordinario en ley. De León v. Brusi, 22 D.P.R. 479; Sánchez v. Cuevas Zequeira, 23 D.P.R. 50; Gordils v. Corte de Distrito, 31 D.P.R. 614.
*925De todas formas, una vez ejecutada la sentencia de desahucio, no parece que un auto de certiorari tenga finalidad práctica alguna. Y si se trata de un caso en el que el desahu-ciado pretendía que el título de su contrario es nulo, no es por medio de un procedimiento extraordinario como lia de obtener tal declaración.

La moción de la parte apelada es correcta y razonable; por lo qye debemos desestimar y desestim-amos la apelación.